The judge did not err in ruling that the plaintiffs, who from 1973 to 1975 served as home-based fire department dispatchers at a rate of fifty cents per hour, were not entitled to recover from the town the difference between that rate and the various minimum wage rates which applied during the period in question under G. L. c. 151. The case falls within the rule that statutes regulating persons and corporations engaged in trade and industry are ordinarily construed not to apply to the Commonwealth or its political subdivisions unless the Legislature has expressly or by clear implication so provided. See New Bedford v. New Bedford, Woods Hole, Martha’s Vineyard & Nantucket S.S. Authy., 329 Mass. 243, 249-250 (1952); Mrugala v. Boston, 330 Mass. 707 (1953); Hansen v. Commonwealth, 344 Mass. 214, 219 (1962); Perez v. Boston Housing Authy., 368 Mass. 333, 339 (1975), appeal dismissed sub nom. Perez v. Bateman, 423 U.S. 1009 (1975). Compare Tax Collector of No. Reading v. Reading, 366 Mass. 438,442 (1974). See also G. L. c. 41, § 108A, enabling a municipality wishing to do so to establish a minimum wage plan.

Judgment affirmed.